DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (US 2013/0079848; hereinafter “Campbell”).  Campbell discloses a paddle lead comprising: a paddle body (Fig. 4D, #476); a first and second column comprising a plurality of electrodes disposed along the paddle body (e.g. Fig. 4D, #478); at least one of a non-electrical sensor or an optical stimulator disposed between the columns (e.g. Fig. 4D, #480); at least one lead body extending from the paddle body (e.g. Fig. 2C as applied to Fig. 1, where the lead extends from the body in one of the plurality of embodiments described); and a plurality of terminals disposed along the at least one lead body and electrically coupled to the plurality of electrodes (where the examiner is of the position that the electrodes and sensor at the paddle are necessarily communicated with via conductors within the lead body which terminate at a terminal for a processor or communicative device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792